OFFICE   OFTHE   All-ORNEY OENERAL   OFTEXAS
                           AUSTIN




Honorable George H. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Sir:
            Opinion No. O-1514
            Re: Collection of occupation taxes under Section 33,
                Article 7047, Revised Civil Statutes of 1925.
       We acknowledge receipt of your letter of September 28,
1939, in which you request the opinion of this department on the
collection of an occupation tax from the owner or operator of a
race track of more than one-half mile and less than a.mile in
length, and in this connection we quote the following portion of
your letter:
         "lyrom every o-wneror manager of every race track,
    one mile or more in length, used for profit, one hundred
    dollars; from each owner or.manager of every race track,
    one-half mile or less in length,'fifty dollars per
    annum; provided, this shall not apply to race tracks
    owned by private individuals and used for training
    p=w=es,   or in connection..-with
                                    agricultural fairs
    and expositions.'       \   1..
                 '\ \
         ",Sincetheabove section does not mention a race
    track'covering a distance Prom one-half mile to one
    mi$.e',
          is it,your opinionthat an occupation tax should
    b,e'colleWed from theper    or operator of a race
    track of mop than one-half mile and less than a mile
     IIle,ngth? .\ 'L,
    \    W31,would;a.lso
                       like to know whether or not in your
    opinIon‘the,,%erm/'racetrack' as used in Section 33
    include? tracka'for all kinds of racing events."
       We think-that the question you ask concerning the collection
of a tax from the o.tiner
                        or operator of a track which is neither
more than one mile nor less then one-half mile in length suggests
the answer. The terms of the above quoted statute are clear
and unambiguous and, while it may appear unreasonable that the
Legislature would intend for them to operate as written, at the
same time neither this department nor any court is authorized
Hon. George H. Sheppard, Page


to vary the clear unequivocal meaning of the language therein
contained. In answer to your first question, therefore, it is
the opinion of this department that Section 33 of Article 7047,
Vernon's Annotated Statutes of Texas does not authorize the
collection of an occupation tax from the owner or operator
of the race track which is more than one-half mile in length
and less than one mile.
          In answer to your second question, we quote the.fol-
lowing definitions from Webster's International Dictionary:
          1. Race: "A running in competition; a contest
     of speed, as in running, riding, sailing; ...n
            2. Race track: -*A track over which races are
     run;   a race course.'*
          3. Race course:    *A course for racing contests
     or races."
          In the opinion of this department, the term *race
track" as indicated by the above definitions, can and does in-
clude tracks for all kinds of racing events.
                                      Yours very truly
                                 ATTORNEY GENERAL OFTEXAS


                                 BY               (signed)
                                                Ross Carlton
                                                   Assistant
RC:AW
APPROVED NOV 3, 1939
GERALD C. MNN (signed)
ATTORNEY GENERAL OF TEXAS       (STAMPECI)APPROVED
                                          Opinion COMMITTEE
                                          BY: B.W.B.,Chairman